Citation Nr: 1002079	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  


FINDING OF FACT

There is no underlying condition or malady with regard to the 
Veteran's report of pain of his right knee at this time.  


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service 
connection may also be granted for disability if such 
disability was caused or aggravated by a disease or injury 
for which service connection has been established.  38 C.F.R. 
§ 3.310.  

Important for this case, with regard to what constitutes a 
"disability" for VA compensation purposes, the U.S. Court 
of Appeals for Veteran's Claims (Court) has held "that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case not all of the medical evidence of 
record is in agreement.  The Board may appropriately favor 
the opinion of one competent medical authority over another, 
provided that it offers an adequate basis for doing so.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001). 

Guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts 
or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of 
the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2008).  Significantly, in Nieves-Rodriguez, the Court stated 
as follows:  "That the medical expert is suitably qualified 
and sufficiently informed are threshold considerations; most 
of the probative value of a medical opinion comes from its 
reasoning."  Id at 304.

Service treatment records show that the Veteran reported pain 
of his knees during service.  Post service treatment records 
include diagnoses of patellofemoral syndrome of the left and 
right knee post service.  These records also include findings 
on examination that the Veteran had no pathology of his right 
knee post service.  Records also show that the Veteran 
reported that he injured his right knee in a post-service 
June 2008 motor vehicle accident and include a diagnosis of 
patellofemoral syndrome of the right knee rendered after that 
accident.  

In a September 2009 statement the Veteran's representative 
pointed out that where a service connected disability causes 
an increase in, but is not the cause of, a non-service 
connected disability, the Veteran is entitled to service 
connection for the incremental increase in severity 
attributable to the service connected disability.  Service 
connection is in place for a left knee disability.  

In this decision, the Board finds that the preponderance of 
evidence shows that the Veteran did not have any pathology of 
his right knee prior to the motor vehicle accident in June 
2008, and, as of February 2009, some eight months after that 
accident, did not have any pathology of his right knee.  In 
short, although the Veteran reports right knee pain, the 
preponderance of the evidence shows that there is no 
underlying malady or condition and, hence, no disability of 
his right knee within the meaning of VA regulations as 
interpreted by the Court.  

Service treatment records show that the Veteran reported 
bilateral knee pain of four days duration in October 1985.  
He was diagnosed with tendonitis.  Treatment records from 
March 2004 document the Veteran's reports of chronic left 
knee pain in the patella region, with a diagnosis of patellar 
tendinitis.  These records make no mention of right knee 
symptoms.  In a September 2005 report of medical history, the 
Veteran reported that he either then had, or had previously 
had, knee trouble.  The physician/practitioner commented that 
the Veteran had recurring pain of both knees.  

The Veteran retired from military service in 2005, but 
continues to receive treatment from military facilities.  A 
May 2006 assessment shows that the Veteran reported that he 
had worse knee pain as compared that that present at the time 
of his last medical assessment.  

These records include no findings of pathology of the 
Veteran's right knee other than the 1985 statement that the 
Veteran had tendonitis.  That report is given minimal weight 
due to its age and because it is merely a single word 
assessment unsupported by any clinical findings or 
explanation.  

In July 2005 VA afforded the Veteran an examination of his 
knees through QTC Medical Services.  The examiner conducted a 
thorough examination of the Veteran's right knee, found all 
motion to be normal, with no pain, and all stability/laxity 
tests normal.  A report of an x-ray has the following 
findings: "There is no evidence of significant effusion.  
There is no evidence of a fracture or focal lytic or 
sclerotic lesion.  No abnormal periarticular calculi are 
seen.  The articular surfaces appear smooth.  The joint 
spaces are not significantly narrowed."  The physician who 
interpreted the x-ray evidence provided an impression of a 
negative study of the right knee.  In the examination report, 
the examiner stated that the right knee x-ray showed 
posterior patellar spurring.  

The examiner also provided that that there was no diagnosis 
regarding the Veteran's right knee and the examiner provided 
a rationale for his opinion, stating that there was no 
diagnosis because there was no pathology upon which to render 
a diagnosis.  

This report is evidence against the Veteran's claim and is 
given significant weight because the examination was 
thorough, diagnostic tests (x-rays) were conducted, and the 
examiner interviewed the Veteran.  The results listed in the 
history of the Veteran's claimed right knee disability are 
consistent with the history in the claims file, outweighing 
all evidence that supports this claim, including the 
Veteran's statements.  

April 2007 treatment records from a U.S. Naval hospital, 
where the Veteran apparently receives his medical care post-
retirement, document the Veteran's report that he has had 
bilateral knee pain for years.  Physical findings revealed 
"[k]nees showed no abnormalities."  As an assessment/plan, 
the physician listed patellofemoral syndrome and stated as 
follows:

the problem is that the patient weighs 
280 pounds and has to go up and down 
vertical ladders as part of his job.  His 
knee exam is essentially normal including 
aggressive maneuvers to reproduce 
patellofemoral pain.  This is likely du 
to the fact that I can't produce the load 
across the patella femoral joint that he 
experiences while lifting his body mass 
up a vertical ladder.  

The Board finds that this report clearly indicates that the 
Veteran has "knee pain" but without any findings that 
support any other finding other than "knee pain".  This is 
shown by the statement by the physician that he could not 
reproduce the patellofemoral pain and that the knee 
examination was normal.  Despite the words "patellofemoral 
syndrome" there is no underlying condition or malady.  The 
diagnosis of patellofemoral syndrome is therefore afforded 
little weight.  

June 16, 2008 treatment notes from the Naval medical facility 
documenting the Veteran's report of right knee pain following 
a motor vehicle accident on June 12, 2008 with pain starting 
on June 14, 2008.  The physician noted that the Veteran's 
"main reason for visit is for exam to ensure that no trauma 
has been sustained which will impact the baseline knee 
concerns AND for documentation for visit related to MVA 
[motor vehicle accident]."  

Physical examination found the right knee mildly tender just 
above the patella with firm palpation.  Tenderness was 
observed on ambulation with an antalgic gait.  On range of 
motion testing the Veteran reported pain at full extension 
and at full flexion.  All other testing was normal, including 
x-rays.  As an assessment the physician wrote that the 
Veteran had localized joint pain of the right knee status 
post the motor vehicle accident with baseline chronic pain 
from obesity and patellofemoral syndrome.  He also stated 
that the x-ray was negative and that the Veteran likely had a 
knee sprain.  

Less than a month later, in July 2008, the Veteran was seen 
for follow up of his right knee pain.  He reported steady 
improvement although not back to baseline.  The physician 
assessed a likely contusion with possible secondary 
tendonitis.  

These reports show only that the Veteran had an injury to his 
right knee in a motor vehicle accident with some symptoms 
which tapered off in the first month of the injury.  This 
evidence is not favorable to a grant of his claim because, 
although the physician reported a baseline patellofemoral 
syndrome, this is no more than was what was determined by the 
physician in the earlier report from April 2007, and, just as 
then, there are no underlying findings to support a 
diagnosis.  

In February 2009, VA again afforded the Veteran a VA 
examination through QTC Medical Services.  The examiner 
accurately recorded the history of the Veteran's claimed 
disability including the Veteran's report that the condition 
had existed for 5 years.  The examiner also recorded the 
Veteran's report that he had been in a motor vehicle accident 
in 2008 and had aggravated his right knee due to 
hyperextension.  

Examination revealed a normal knee, with no pain and no 
abnormal findings, providing highly probative evidence 
against the claim.  The examiner also noted that the Veteran 
is significantly obese and that this contributes to his knee 
complaints.  Diagnostic tests included x-rays which were 
within normal limits.  The examiner stated that the veteran 
had left patella femoral syndrome but that the right knee had 
a normal range of motion without palpatory tenderness.  

The examiner provided a detailed opinion which answered the 
RO's question as to whether there was any diagnosable 
pathology of either knee.  The examiner explained the 
patellofemoral syndrome of the Veteran's left knee and the 
reason why he found the Veteran to have that condition.  He 
did not state any reasoning with regard to the right knee; 
however, that does not somehow render the examination 
inadequate.  The examiner clearly considered both knees as he 
examined both knees and referred to the RO's request to state 
whether there was any diagnosable pathology of either knee.  
As there are no findings on examination of any abnormality of 
the right knee, not even pain, it would make little sense for 
the examiner to explain that since the knee was normal there 
was no pathology.  Essentially such explanation could amount 
to no more than a statement that since he found nothing wrong 
with the Veteran's right knee there was no pathology of his 
right knee.  The Board does not find that the Court's 
explanation in Nieves-Rodriguez that a conclusion and 
recitation of facts without an explanation is to be afforded 
no probative weight to mean that where, as here, an examiner 
finds no pathology, condition, or malady, that he must 
explain the lack of diagnosis.  This is self-evident.  

This report is again highly probative evidence against the 
Veteran's claims for compensation benefits for a right knee 
disability because it tends to show that the Veteran has no 
right knee condition or malady underlying his reports of 
pain.  

The Board finds the examination reports provided by QTC 
Medical Services to be more probative that the Veteran's 
statements and the Naval medical facility treatment reports, 
or for that matter, the service treatment records.  This is 
because the examinations were conducted specifically for 
determining if the Veteran had any disability shown by 
underlying pathology as opposed to clinical visits to address 
his reports of pain.  Additionally, the examinations 
conducted by the physician for QTC Medical Services were much 
more extensive and his reports are more detailed.  

Because this evidence shows that the Veteran has no 
disability of the right knee any argument that the Veteran 
somehow has incremental disability of the right knee due to 
his service connected left knee or an some increase in 
disability of the right knee due to his service connected 
left knee disability is without merit.

Finally, all practitioners have remarked that the Veteran's 
obesity results in knee pain.  However, there are no findings 
that the Veteran's obesity is a disease or the result of an 
injury.  Thus, there is no basis for an argument that the 
Veteran's obesity, which causes knee pain, is itself a 
disability for which service connection can be granted.  

Because the preponderance of the evidence shows that the 
Veteran has not had a disability of the right knee, his 
appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Veteran filed his while still in active service through 
the benefits delivery at discharge program.  Of record is a 
June 2005 statement signed by the Veteran acknowledging that 
VA notified him of the evidence and information needed to 
substantiate his claim and of his and VA's respective duties 
in obtaining evidence.  This form also includes VCAA notice.  
In a letter sent to the Veteran in December 2008, the RO 
again provided the required notice, this time including 
notice as to how VA assign an effective date and a disability 
rating in the event that service connection is established.  
This was followed by a supplemental statement of the case 
issued in September 2009.  To the extent notice not included 
in June 2005 was provided by this later letter, the timing 
defect was cured by the Veteran's opportunity to participate 
substantially in the processing of his claim and the 
readjudication of the claim in the September 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and the Veteran has submitted post service treatment 
records form a U.S. Naval hospital.  Adequate examinations 
were conducted in July 2005 and February 2009.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


